Per curiam:
Marlyn Standifer appeals from the denial of his post-conviction motion following an evidentiary hearing. Standifer argues that the motion court clearly erred in denying *169his motion because trial counsel was ineffective for conceding during closing argument that Standifer, who was charged as an accomplice, was in the getaway car without arguing that all of the essential elements of attempted robbery and burglary were not supported by the State's evidence. Finding no error, we affirm. Rule 84.16(b).